DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 12/09/2021, claims 1-11 and 13-20 are pending; claims 1-7 remain withdrawn from consideration.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A. Claim 8, the limitation “a visual display portion which is coupled to the main body portion, where said display portion allows a welding operation to be viewed with said display portion” recited in lines 9-11 being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “visual display portion”  that is coupled with functional language “allows a welding operation to be viewed with said display portion” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “visual display portion,” Applicant’s Specification, par. 0030 recites “the welding helmet 12 includes a main body 22 with a visual display 24 connected to the main body 22. The display 24 may be a window including a welding lens, a video monitor, such as an LCD display or LED array, or any other device suitable to allow a welder to see the welding work area 20”. Therefore, any device suitable to allow a welder to see the welding work area is interpreted to cover the corresponding structure of the visual display.

B. Claim 8, the limitation “an information generating mechanism which generates an image to be displayed in said welding helmet where said image is viewable during said welding operation and where said image displays setting information from said welding power supply” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “an information generating mechanism” that is coupled with functional language “which generates an image to be displayed in said welding helmet where said image is viewable during said welding operation and where said image displays setting information from said welding power supply” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “information generating mechanism,” in the 08/22/2019 Remark, “The information generating mechanism (IGM) can include a projector as disclosed in the specification and figures of the present application (e.g., see FIG. 3 and FIG. 4, IGM 28). The projector may include, for example, an internal LCD display or LED array 30, along with a number of associated mirrors 32). Furthermore, in accordance with paragraph [0038] of the present application, the IGM can include a screen, a film, or a sheet 36 (e.g., see FIG. 4). In accordance with paragraph [0039], the IGM can produce an image and, in one embodiment, can be a camera (e.g., 26a or 26b in FIG. 5).”
C. Claim 8, the limitation “a communication device coupled to said information generating mechanism which receives information to be displayed in said image” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “a communication device coupled to said information generating mechanism”  that is coupled with functional language “which receives information to be displayed in said image”” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Based on the 08/22/2019 Remark, “…With respect to the communication device 150 being wireless, the communication device can be, for example, a Bluetooth compatible device, a WiFi compatible device, or some other device that is compatible with some other wireless protocol as indicated in paragraph [0049] of the present application. Such wireless communication devices are well known and, therefore, are not elaborated upon in the present application. Furthermore, wired communication devices are also well known and are not elaborated upon in the present application.” Thus, the wired or wireless communication devices are interpreted to cover the corresponding structure of the claimed function.

D. Claim 20 recites “a welding parameter selection device for selecting a controllable welding parameter”  being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “a welding parameter selection device” that is coupled with functional language device for selecting a controllable welding parameter” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Based on the 08/22/2019 Remark, it was stated: “As indicated in paragraph [0067] of the present application, the welding parameter selection device can be a knob, a switch, or other user input entry mechanism. For example, the display screen shown on the face of the power supply 1102 can be an input device which uses touch sense technology (such user inputs are known) which allows a user to select/input the parameter to be controlled”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 14, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunnell (US 4641292 A, newly cited) in view of Friedl (US6734393B1, newly cited)
Regarding claim 8, Tunnell discloses 
A welding system (voiced controlled welding system, see title), comprising: 
a welding power supply (welding power supply 44, see fig.2) which supplies a welding power to a welding torch (welding torch 48, see fig.2) for welding a work piece (workpiece 56, see fig.2); and 
a welding helmet (welding mask 13)  to be worn by a user  (operator 11) during a welding operation with said welding power supply (welding power supply 44), where said welding helmet (welding mask 13) is in communication with said welding power supply (welding power supply 44, see fig.2 and col.3, lines 48-61: “… provide apparatus and method for human voice controlled welding systems… welding apparatus and method which permits a human operator who is physically removed from a welding power unit to give verbal commands which will: (a) adjust the power level (either voltage and/or current) delivered to the welding torch being used by the human operator…”. The verbal commands of the operator are received by the microphone 14 which is attached to the welding mask 13. Based on the verbal commands, the welding power supply 44 is adjusted. Thus, the welding mask 13, comprising the microphone 14, is in communication with said welding power supply 44. In addition, see col.7, lines 13-17 and col.6, lines 59-60 recite: “If operator 11 is using welding torch 48 on workpiece 56 but desires to adjust the power output of welding power supply 44, operator 11 speaks a command into microphone 14”, and “The microphone 14 and transmitter 12 are attached to welding mask 13…”. Thus, the welding mask 13 is in communication with said welding power supply 44 to send the verbal commands to the welding power supply 44), and said welding helmet (welding mask 13) comprises: 
a main body portion (welding mask 13); 


a communication device (transmitter 12 and receiver 20, see fig.2)
a microphone (microphone 14, see fig.2) coupled to said communication device (transmitter 12 and receiver 20, see fig.2), 
where said microphone (microphone 14) is positioned such that said microphone (microphone 14) receives audio instructions (“verbal commands”, see fig.2 and abstract) from the user (operator 11) of said welding helmet (welding mask 13) when wearing said welding helmet (see fig.2), wherein said communication device (transmitter 12 and receiver 20) communicates said audio instructions (“verbal commands”) received from said microphone (microphone 14) to said welding power supply (welding power supply 44), and 

Tunnell does not explicitly disclose 
a visual display portion which is coupled to the main body portion, where said visual display portion allows the welding operation to be viewed; 
an information generating mechanism which generates an image to be displayed in said welding helmet where said image is viewable during said welding operation and where said image displays setting information from said welding power supply; 
a communication device coupled to said information generating mechanism which receives information to be displayed in said image; and 
wherein a combination of the communication device, the information generating mechanism, and the visual display portion is configured to generate and display visual confirmation that the audio instructions received by the microphone were communicated to and properly recognized by the welding power supply.  
Friedl discloses a welding system a method of displaying data or images, in particular welding parameters, on a protective shield, including:
a visual display portion (protective visor 31, see fig.2) which is coupled to the main body portion (the main body portion of the protective shield 29, see fig.2), where said visual display portion (protective visor 31, see fig.3) allows the welding operation to be viewed (see fig.3, the welding process can be viewed on the protective visor 31); 
an information generating mechanism (image-generating device 39, see fig.2) which generates an image (image display 40, see fig.3) to be displayed in said welding helmet (image display 40 on the protective visor 31 of the protective shield 29, see figs.2-3) where said image (image display 40) is viewable during said welding operation (see col.7, lines 32-35: “a virtual image is projected onto the protective visor 31 but in Such a way that the welder can continue the welding process in Spite of the image”) and where said image (image display 40) displays setting information from said welding power supply (see fig.3, the image display 40 contains welding  setting information (e.g. welding parameters for the welding current 41 and the wire feed rate 42) from the welding current source 2 can be displayed); 
a communication device (transmitter and/or receiver unit 33 and 34, see fig.2) coupled to said information generating mechanism (image-generating device 39) which receives information  to be displayed in said image (see col.7, lines 36-44: “The virtual image is formed by the display of fixed welding parameters …, i.e. these welding parameters are transmitted from the control unit 4 via the transmitter and/or receiver units 33 and 34 to the protective device 28 and then forwarded to the image-generating device 39 So that a virtual image corresponding to the Set desired values and/or actual values of the welding parameters can be displayed”); and 
a combination of the communication device (transmitter and/or receiver system‌ 33 and 34, see fig.2), the information generating mechanism ( image-generating device 39, see fig.2), and the visual display portion (protective visor 31, see fig.2) is configured to generate and display visual confirmation ( welding parameters shown in fig.3) that the audio instructions received by the microphone were communicated to and properly recognized by the welding power supply (in the main reference Tunnell, the verbal commands received by the microphone 14 are communicated to and properly recognized by the welding power supply 44 to start/stop/ adjust the welding power delivered to the welding torch (see col.3, lines 48-61, col.9, lines 1-25,  and fig. 2). Thus, by incorporating the transmitter and/or receiver unit 33 and 34 (“communication device”), the image-generating device 39 (“information generating mechanism”), and the protective visor 31 (“visual display portion”) as taught by Friedl into the modified Tunnell’s welding system, the combination of them would generate and display welding parameters (such as: welding current) that shows that the verbal commands  received by the microphone 14 of Tunnell were communicated to and properly recognized by the welding power supply 44 of Tunnell. In the combo Tunnell and Friedl ,it is clear that the verbal commands, related to the welding parameters, were communicated to and properly recognized by the welding power supply 44  before displaying these welding parameters on the visor ).   
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tunnell’s welding system to incorporate the transmitter and/or receiver unit 33 and 34 (“communication device”), the image-generating device 39 (“information generating mechanism”), and the protective visor 31 (“visual display portion”) as taught by Friedl such that the visual display portion which is coupled to the main body portion, where said visual display portion allows the welding operation to be viewed; the information generating mechanism which generates an image to be displayed in said welding helmet where said image is viewable during said welding operation and where said image displays setting information from said welding power supply; the communication device coupled to said information generating mechanism which receives information to be displayed in said image; and the combination of the communication device, the information generating mechanism, and the visual display portion (in the combo Tunnell and  Friedl) is configured to generate and display visual confirmation that the audio instructions received by the microphone of Tunnel were communicated to and properly recognized by the welding power supply of Tunnell. By displaying the welding parameters on the helmet, it provides “the welder is still able to see the most important welding parameters and adjust a welding parameter without the welding process having to be interrupted in order to be able to read the correction value” (see col.2, lines 62-66, of Friedl).
Regarding claim 14, Tunnell further discloses said communication device (transmitter 12 and receiver 20, see fig.2)  is a wireless communication device (see fig.2) which communicates with said welding power supply (welding power supply 44).
Regarding claim 17, Tunnell further discloses output settings of said welding power supply are changed (see col.9, lines 1-25) by using said audio instructions (“verbal commands”, see fig.2 and abstract) received by said microphone (microphone 14).  
Regarding claim 19, the modification of Tunnell further discloses said setting information is set on said welding power supply (the status of the welding power supply, see col.9, lines 1-15) based on said audio instructions (acoustic command signal 16 and/or commands shown in col.9, lines 1-15).  
  	Regarding claim 20, Tunnell discloses
A welding system (voiced controlled welding system, see title), comprising: 
a welding power supply (welding power supply 44, see fig.2) which supplies a welding power to a welding torch (welding torch 48, see fig.2) for welding a work piece (workpiece 56, see fig.2), and a welding parameter selection device (power control means 54, see fig.2) for selecting a controllable welding parameter (col.7, lines 2-7); and 
a welding helmet (welding mask 13)  to be worn by a user  (operator 11) during a welding operation with said welding power supply (welding power supply 44), where said welding helmet (welding mask 13) is in communication with said welding power supply (welding power supply 44, see fig.2 and col.3, lines 48-61: “a general object of this invention to provide apparatus and method for human voice controlled welding systems… welding apparatus and method which permits a human operator who is physically removed from a welding power unit to give verbal commands which will: (a) adjust the power level (either voltage and/or current) delivered to the welding torch being used by the human operator…”. The verbal commands of the operator are received by the microphone 14 which is attached to the welding mask 13. Based on the verbal commands, the welding power supply 44 is adjusted. Thus, the welding mask 13, comprising the microphone 14, is in communication with said welding power supply 44. In addition, see col.7, lines 13-17 and col.6, lines 59-60 recite: “If operator 11 is using welding torch 48 on workpiece 56 but desires to adjust the power output of welding power supply 44, operator 11 speaks a command into microphone 14”, and “The microphone 14 and transmitter 12 are attached to welding mask 13…”. Thus, the welding mask 13 is in communication with said welding power supply 44 to send the verbal commands to the welding power supply 44), and said welding helmet (welding mask 13) comprises: 
a main body portion (main body portion of the welding mask 13); 
a communication device (the combination of transmitter 12, receiver 20,audio interface 24, voice recognition system 50, and power control interface 40, see fig.2) coupled to the welding power supply (welding power supply 44); 
a microphone (microphone 14, see fig.2) coupled to said communication device (the combination of transmitter 12, receiver 20,audio interface 24, voice recognition system 50, and power control interface 40, see fig.2), where said microphone (microphone 14) is positioned such that said microphone (microphone 14) receives audio instructions (“verbal commands”, see fig.2 and abstract) from the user (operator 11) of said welding helmet (welding mask 13)  when wearing said welding helmet (see fig.2); and 

wherein said communication device (the combination of transmitter 12, receiver 20,audio interface 24, voice recognition system 50, and power control interface 40) communicates said audio instructions (“verbal commands”, see fig.2 and abstract) received from said microphone (microphone 14) to said welding power supply (welding power supply 44), 

said audio instructions (“verbal commands”)  include a first instruction (command word “volts up” or “amps up”, see col.9, lines 20-25) which increases said controllable welding parameter (voltage or current, see col.9, lines 20-25) and a second instruction (command word “volts down” or “amps down”, see col.9, lines 20-25) which decreases said controllable welding parameter (voltage or current, see col.9, lines 20-25), and wherein said welding power supply (welding power supply 44) increases said controllable welding parameter (voltage or current) when said first instruction (command word “volts up” or “amps up”) is received and decreases said welding parameter (voltage or current) when said second instruction (command word “volts down” or “amps down”, see col.9, lines 20-25) is received (see col. 9, lines 20-25 and 45-51: “Welding power supply 44, upon receiving control signals 42, adjusts the power level (e.g., increase or decrease amperage) as commanded by operator 11”).   
Tunnell does not explicitly disclose
an information generating mechanism and a visual display portion configured to respectively generate and display a visual confirmation of the audio instructions received by the microphone, 
wherein a combination of the communication device, the information generating mechanism, and the visual display portion is configured to communicate, generate, and display the visual confirmation indicating that the audio instructions received by the microphone were communicated to and properly recognized by the welding power supply.
Friedl discloses a welding system a method of displaying data or images, in particular welding parameters, on a protective shield, including:
an information generating mechanism (image-generating device 39, see fig.2) and a visual display portion (protective visor 31, see fig.2) configured to respectively generate and display a visual confirmation ( welding parameters shown in fig.3) of the audio instructions received by the microphone (In the main reference Tunnell, the verbal commands received by the microphone to adjust power level (e.g. current) (see col.3, lines 50-54 of Tunnell). By incorporating the image-generating device 39 (“information generating mechanism”) and protective visor 31 (“visual display portion”) as taught by Friedl into Tunnell’s invention,  the information generating mechanism and visual display portion in the combo Tunnell and  Friedl would respectively generate and display the visual confirmation/ welding parameters of the audio instructions/verbal commands received by the microphone of Tunnell), 
a combination of the communication device (transmitter and/or receiver system‌ 33/34, see fig.2), the information generating mechanism ( image-generating device 39, see fig.2), and the visual display portion (protective visor 31, see fig.2) is configured to communicate, generate, and display the visual confirmation (welding parameters shown in fig.3) indicating that the audio instructions received by the microphone were communicated to and properly recognized by the welding power supply (in the main reference Tunnell, the verbal commands received by the microphone 14 are communicated to and properly recognized by the welding power supply 44 to start/stop/ adjust the welding power delivered to the welding torch (see col.3, lines 48-61, col.9, lines 1-25,  and fig. 2). Thus, by incorporating the transmitter and/or receiver unit 33 and 34 (“communication device”), the image-generating device 39 (“information generating mechanism”), and the protective visor 31 (“visual display portion”) as taught by Friedl into the modified Tunnell’s welding system, the combination of them would generate and display welding parameters (such as: welding current) that shows that the verbal commands  received by the microphone 14 of Tunnell were communicated to and properly recognized by the welding power supply 44 of Tunnell. In combo Tunnell and Friedl, it is clear that the verbal commands, related to the welding parameters, were communicated to and properly recognized by the welding power supply 44 before displaying these welding parameters on the visor).   
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tunnell’s welding system to include the image-generating device 39 (“information generating mechanism”), and the protective visor 31 (“visual display portion”) as taught by Friedl such that they configured to respectively generate and display a visual confirmation of the audio instructions received by the microphone. The combination of the communication device, the information generating mechanism, and the visual display portion (in combo Tunnell and Friedl) is configured to communicate, generate, and display the visual confirmation indicating that the audio instructions received by the microphone were communicated to and properly recognized by the welding power supply. By displaying the welding parameters on the helmet, it provides “the welder is still able to see the most important welding parameters and adjust a welding parameter without the welding process having to be interrupted in order to be able to read the correction value” (see col.2, lines 62-66, of Friedl).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunnell/ Friedl as applied to claim 8 above, and further in view of Becker (US 20100223706 A1), hereinafter Becker ‘706
Regarding claim 9, the modification discloses substantially all the claimed limitation as set forth, except a speaker in said welding helmet which is coupled to said communication device where said speaker provides audio signals to said user, and said audio signals are provided from said welding power supply.  
Becker ‘706 discloses a system for welding communication, comprising:
a speaker (BCT 10 function as a speaker, see fig.2 and para.0041) in said welding helmet (welding helmet 12, see fig.2) which is coupled to said communication device (wireless communication circuitry shown in figs.2-3) where said speaker (BCT 10) provides audio signals ( weld warnings, see fig.2) to said user (welder), and said audio signals ( weld warnings, see fig.2) are provided from said welding power supply (see para.0041: “ the BCT 10 may communicate weld warnings (e.g., wire low, torch angle too high or low) from the welding power supply regarding weld parameters”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Tunnell’s helmet to include the speaker in said welding helmet which is coupled to said communication device where said speaker provides audio signals to said user, and said audio signals are provided from said welding power supply as taught by Becker ‘706. The speaker allows the welder to communicate with the power system during the weld which improves the quality of the weld (see para.003 of Beck ‘706).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunnell/ Friedl as applied to claim 8 above, and further in view of VanDerWoude et.at. (US2009/0151054 A1)
Regarding claim 10, the modification discloses substantially all the claimed limitation as set forth, except a switch which activates said microphone to allow said communication device to receive signals from said microphone.  
VanDerWoude discloses a protective covering for draping over a head unit, comprising: a switch (control switch 104, see fig.13) which activates said microphone (microphone 42, see fig.13) to allow said communication device (communication unit 40, see fig.13) to receive signals from said microphone (control switch 104, see fig.13).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Tunnell’s invention to include the switch which activates said microphone to allow said communication device to receive signals from said microphone so that the control switch can mute/unmute the microphone as needed (see par.0042 of VanDerWoude).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunnell/ Friedl/ VanDerWoude as applied to claim 10 above, and further in view of Friedl (US 2010/0089887 A1, hereinafter Friedl’887
Regarding claim 11, the modification discloses substantially all the claimed limitation as set forth, except said switch is mounted on said welding torch.  
Friedl’887 discloses a method for controlling a protective shield, e.g. on a welding helmet, of a welding device, comprising:
said switch (switch 27, see fig.1) is mounted on said welding torch (welding torch 10, see fig.10).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Tunnell’s invention, as modified by Friedl/ VanDerWoude above, to include said switch is mounted on said welding torch.  Doing so allows the user can control the switch easily when it is mounted on the torch.   
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunnell/ Friedl as applied to claim 8 above, and further in view of Becker et. al. (US 20090231423 A1), hereinafter Beck’423
Regarding claim 13, the modification discloses substantially all the claimed limitation as set forth, except said welding helmet further comprises a battery and a charging connector through which electrical energy passes to charge said battery when said charging connector is coupled to an energy source on said welding power supply.  
Becker’423 discloses a welder’s helmet, comprising: a welding helmet (helmet 12, see figs. 1-3) comprises a battery (battery 56, see fig.3) and a charging connector (battery 56 may be but is not limited to lithium-ion, lithium-polymer, AA, or coin style batteries that may be rechargeable or non-rechargeable, see par.0025. It is clear to state that the is a charging cable/ connector to charge the battery 56) through which electrical energy passes to charge said battery when said charging connector (charging cable/ connector to charge the battery 56) is coupled to an energy source (power supply 20, see fig.3 and par. 0020) on said welding power supply (welding power supply18, see fig.3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Tunnell’s invention to include the battery and the charging connector through which electrical energy passes to charge said battery when said charging connector is coupled to an energy source on said welding power supply.  The battery and charging connector provide power energy for components inside the helmet during the operation (see par.0025 of Becker).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunnell/Friedl as applied to claim 8 above, and further in view of Ashjenazi et.at. (US 2006/0238877 A1)
Regarding claim 15, the modification discloses substantially all the claimed limitation as set forth, except said welding helmet further comprises a noise generator to interfere with ambient noise within said welding helmet.  
Ashjenazi discloses a system improving audiovisual communication, comprising:  a noise generator (Audio communication noise reduction system 116, see fig.1) to interfere with ambient noise within said welding helmet (par. 0084 recites: “Audio communication noise reduction system 116 reduces the ambient noise where the user is located”. Thus, by incorporating the teachings of Ashjenazi into Tunnell’s helmet, it would interfere with ambient noise within said welding helmet).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Tunnell’s helmet to include the noise generator as taught by Ashjenazi. Audio communication noise reduction system reduces the ambient noise where the user is located (see par.0084 of Ashjenazi).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunnell/ Friedl as applied to claim 8 above, and further in view of Strifler (US 2012/0065972 A1)
Regarding claim 16, the modification discloses substantially all the claimed limitation as set forth, except said welding power supply further comprises a microphone and a speaker to allow audio communication from said welding power supply to said welding helmet.  
Nevertheless, Strifler discloses a wireless voice recognition control system for controlling the operation of an electric welder power supply by operator voice command, comprising:
said welding power supply (welder power supply 12 and remote module 20, see fig.1) further comprises a microphone (microphone interface 30) and a speaker (speaker drive amplifier circuit 48, see fig.1) to allow audio communication from said welding power supply (welder power supply 12 and remote module 20) to said welding helmet (headset 18. By incorporating the microphone interface 30 and speaker drive amplifier circuit 48 as taught by Strifler into the modified Tunnell invention, these components allow audio communication from said welding power supply and Tunnell’s helmet).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Tunnell’s helmet to include said welding power supply further comprises a microphone and a speaker to allow audio communication from said welding power supply to said welding helmet as taught by Strifler. It provides “an improved voice recognition system that is wireless, portable, welding operator specific, and functions reliably in very high ambient electrical and acoustic noise environments to allow a user to quickly and safely adjust the power output of the welder power supply located some distance from the welding operation” (see para.0022 of Strifler).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunnell/ Friedl as applied to claim 8 above, and further in view of Kuo (US2011/0081861A1)
Regarding claim 18, the modification discloses substantially all the claimed limitation as set forth, except said communication device couples, with a communication link, with a second communication device in a second welding helmet such that audio communication between said welding helmet and said second welding helmet occurs.  
Kuo discloses a helmet attachable communication device, comprising:  a communication device (communication unit 21, see fig.13) couples, with a communication link (wireless communication, see par.0063), with a second communication device (secondary communication unit 28, see fig.13) in a second welding helmet such that audio communication between said welding helmet (see another helmet 11 in fig.14) and said second welding helmet occurs (see par.0063).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Tunnell invention to include said communication device couples, with a communication link, with a second communication device in a second welding helmet such that audio communication between said welding helmet and said second welding helmet occurs as taught by Kuo in order for allowing users to talk with each other via the communication unit and the secondary communication unit (see par.0063 of Kuo).
Response to Arguments
Applicant’s arguments, see Pre-Appeal Brief Conference Request, filed on 02/10/22, with respect to the rejection(s) of claim(s) 8 and 20 under have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in this Office Action in view of the new combination of Tunnell (US 4641292 A, newly cited) and Friedl (US6734393 B1, newly cited).
Regarding claim 8, in this ground of rejection, the limitations “said communication device communicates said audio instructions received from said microphone to said welding power supply” is relied on the new Tunnell reference and  “a combination of the communication device, the information generating mechanism, and the visual display portion is configured to generate and display visual confirmation that the audio instructions received by the microphone were communicated to and properly recognized by the welding power supply” is relied on combination of Tunnell and Friedl.
Similarly, Regarding claim 20, “said communication device communicates said audio instructions received from said microphone to said welding power supply” is relied on the new Tunnell reference and  “a combination of the communication device, the information generating mechanism, and the visual display portion is configured to generate and display visual confirmation that the audio instructions received by the microphone were communicated to and properly recognized by the welding power supply” is relied on the combination of Tunnell, and Friedl.
Claims 9-11 and 13-19 are rejected by the virtue of their dependency from claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110316516 A1 discloses Method and Apparatus for The Remote Control of A Power Source Connected To A Manually Actuated Implement.  The power source 1 will switch to operating mode, the head-up display 12 will be activated by the power source 1, and at least a part of the operating and display unit 2 will be displayed in the head-up display 12 (See figs.6-8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761